Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 8/11/2021, with respect to the previous 112(b) rejection of claims 1 & 13 have been fully considered and are persuasive.  Applicant has amended the claims to obviate the issues.  The previous 112(b) rejections of claims 1 & 13 has been withdrawn. 

Applicant's arguments filed 8/11/2021 regarding the previous 103 rejection of claims 1 & 13 under modified Brignone have been fully considered but they are not persuasive
Applicant’s arguments, see Remarks, filed 8/11/2021, with respect to the previous 103 rejection(s) of claim(s) 1 under modified Brignone have been fully considered and are persuasive.  Examiner has found Applicant’s arguments pertaining to the amended limitation of the “air gap” and Trbojevic’s [0026] teaching “without providing an air gap or air cushion” as persuasive.  Examiner notes that “air gap” is being more narrowly interpreted as some form of air trap, and not broadly interpreted to encompass any gap of air, or an air break (see claim interpretation below.  Examiner requests clarification of this term on the record).  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Brignone and further in view Diebel and newly cited Proppe et al. (EP 0321769, “Proppe”).  Proppe teaches detecting water level using a pressure transducer, including a Figure 3 embodiment with a transmitter tube and associated grommet (see Proppe’s Figures 2-3, connection opening 4, sealing ring 5, pressure transducer tube 8, grommet 13, air exclusion level N02.  machine translation, [0022]).



Claim Interpretation
Examiner requires clarification on the record the meaning of the term “air gap”.  Examiner  interprets “air gap” to refer to an air trap, and not just any gap/space of air, and not an air break commonly associated with dispensers/siphons.  Applicant appears to be incorporating an air gap so that the sensor indirectly detects fluid level using air in the trap as opposed to directly being contacted by the fluid.    

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8-10, 13-15, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brignone (US 20150265131) in view of Diebel et al. (US 3886958, “Diebel”) and Proppe et al. (EP 0321769, “Proppe”).  Examiner has provided a machine translation of Proppe.  
Brignone teaches a sump for a dishwashing machine comprising the following of claim 1 except where underlined:

For Claim 1:
A dishwasher appliance comprising: 
a wash tub that defines a wash chamber (see [0002]-[0003].  Refer to washing tank); 
a sump for collecting wash fluid, the sump defining a mounting port (see Figures 1-6, sump 10); and 
a sensor assembly coupled to the mounting port, the sensor assembly comprising: 
an adapter defining a mounting boss for coupling to the mounting port, the adapter comprising an internal chamber for receiving the wash fluid, an air chamber defined above the internal chamber, and a plurality of sensor ports (see Figures 1-6, second hollow portion 12c, peripheral fittings 44.  [0049]-[0059].  refer to ports of peripheral fittings 44).  Examiner interprets the tubular manifold of second hollow portion 12c described in [0059] and depicted in the figures as the adapter.  This tubular manifold defines an internal chamber.  The ports of the peripheral fittings 44 located on said tubular manifold are the sensor ports; and 
a plurality of sensors, each of the plurality of sensors being configured for receipt within one of the plurality of sensor ports, wherein the air chamber acts as an air gap between at least one of the plurality of sensors and the wash fluid within the internal chamber (see Figures 1-6, control means 46.  [0049]-[0058].  refer to various sensors in [0053]-[0056]).

Brignone does not teach the tubular manifold of second hollow portion 12c being mounted/connected to a mounting port of the remainder of the sump 10.    
Regarding the mounting port/mounting boss, Examiner however, considers this the obvious act of making separable (see MPEP 2144.04, “Making Separable”). Examiner considers the mounting boss/mounting port as an obvious male/female coupling arrangement which is well-known in the 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Brignone and more particularly to applying a boss/connector coupling arrangement as taught by Diebel to Brignone’s tubular manifold/sump coupling because said modification is the act of making separable.  

Regarding the air chamber, Proppe teaches detecting water level using a pressure transducer, including a transmitter tube and associated grommet (see Proppe’s Figures 2-3, connection opening 4, sealing ring 5, pressure transducer tube 8, grommet 13, air exclusion level N02.  machine translation, [0017], [0022]).  Proppe’s connection opening 4 and sealing ring 5 effectively form a sensor port, grommet 13 would read on the air chamber, and pressure transducer tube 8 (and associated pressure transducer) would read on the sensor.  Applying a level detector as taught by Proppe to Brignone’s tubular manifold (e.g. where the sensors are generally positioned) would predictably detect the water level in the sump (see MPEP 2143, “(A) Combining prior art elements according to known methods to yield predictable results”).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Brignone and more particularly to apply Proppe’s level detector as one of the control means 46 because said modification would predictably detect fluid level in the sump and allow control based on said measurement. 

Modified Brignone teaches claim 1.
Modified Brignone also teaches the following:

For Claim 2:
The dishwasher appliance of claim 1, wherein the plurality of sensors comprises: 
a temperature sensor for measuring a temperature of the wash fluid (see Brignone’s [0054]).

For Claim 3:
The dishwasher appliance of claim 2, wherein the adapter defines a sleeve adjacent to the internal chamber for receiving the temperature sensor (see Brignone’s Figures 1-6, peripheral fittings 44).  The peripheral fittings 44 are sleeves, which have ports at the center thereof.

For Claim 8:
The dishwasher appliance of claim 1, wherein the plurality of sensors comprises: 
a pressure sensor for measuring a pressure of the wash fluid, wherein the air chamber is positioned between the internal chamber and the pressure sensor (refer to claim 1 rejection.  see Proppe’s Figure 3, pressure transducer tube 8).    

For Claim 9:
The dishwasher appliance of claim 8, wherein the pressure sensor is positioned above the air chamber and is not in contact with the wash fluid in the internal chamber (refer to claim 1 rejection.  see Proppe’s Figure 3, pressure transducer tube 8, grommet 13).  The pressure transducer tube 8 extends above grommet 13, and it would be expected the switch would be located above grommet 13.  

For Claim 10:
The dishwasher appliance of claim 1, wherein the sensor assembly further comprises: 
a primary seal positioned around the mounting boss for creating a seal between the adapter and the mounting port of the sump (refer to claim 1 rejection in view of Diebel.  see Diebel’s Figures 2-4, bosses 23a-23c, connectors 26a-26c, o-rings 30a-30c).  Diebel teaches applying an o-ring about the bosses, which is inserted into the connector.  

Modified Brignone is also considered to teach the following:

For Claim 13:
A sensor assembly for an appliance, the appliance comprising a sump for collecting wash fluid, the sump defining a mounting port, the sensor assembly comprising (refer to claim 1 rejection): 
an adapter defining a mounting boss for coupling to the mounting port, the adapter comprising an internal chamber for receiving the wash fluid, an air chamber defined above the internal chamber, and a plurality of sensor ports (refer to claim 1 rejection); and 
a plurality of sensors, each of the plurality of sensors being configured for receipt within one of the plurality of sensor ports, wherein the air chamber acts as an air gap between at least one of the plurality of sensors and the wash fluid within the internal chamber (refer to claim 1 rejection).

For Claim 14:
The sensor assembly of claim 13, wherein the plurality of sensors comprises: 
a temperature sensor for measuring a temperature of the wash fluid (refer to claim 2 rejection).

For Claim 15:
The sensor assembly of claim 14, wherein the adapter defines a sleeve adjacent to the internal chamber for receiving the temperature sensor (refer to claim 3 rejection).

For Claim 18:
The sensor assembly of claim 13, wherein the plurality of sensors comprises: 
a pressure sensor for measuring a pressure of the wash fluid, wherein the air chamber is positioned between the internal chamber and the pressure sensor (refer to claim 8 rejection).

For Claim 19:
The sensor assembly of claim 18, wherein the pressure sensor is positioned above the air chamber and is not in contact with the wash fluid in the internal chamber (refer to claim 9 rejection).

Claims 4-5, & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brignone (US 20150265131) in view of Diebel et al. (US 3886958, “Diebel”) and Proppe et al. (EP 0321769, “Proppe”) as applied to claims 1 & 13 above, and further in view of Reith et al. (US 20120113427, “Reith”).
Modified Brignone teaches claim 1.
Modified Brignone teaches various sensors (see Brignone’s [0053]-[0056]) but does not teach the following:

For Claim 4:
The dishwasher appliance of claim 1, wherein the plurality of sensors comprises: 
a turbidity sensor for measuring a turbidity of the wash fluid.

Reith however, teaches an optical sensor for mounting to a dishwasher to detect turbidity (see Reith’s Figure 1, protuberances 18 & 20, light emitter 26, light receives 28 & 30, light guiding bodies 40 & 42, reflective surfaces 48 & 50.  [0002]).  Using a turbidity sensor as taught by Reith as one of Brignone’s control means 46 would yield a predictable variation of Brignone and would enable detection of turbidity of the wash water (see MPEP 2143, “(A) Combining prior art elements according to known methods to yield predictable results”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Brignone, and more particularly to apply an optical sensor as taught by Reith for one of Brignone’s control means 46 because said modification would predictably allow for turbidity detection.  

Modified Brignone teaches claim 4.
Modified Brignone also teaches the following:

For Claim 5:
The dishwasher appliance of claim 4, wherein the adapter defines a first opposing wall and a second opposing wall that define a trough within the internal chamber (refer to claim 4 rejection.  see Reith’s Figure 1, protuberances 18 & 20), and wherein the turbidity sensor comprises: 
a turbidity lens that comprises a first transmission arm positioned within the first opposing wall outside of the trough and a second transmission arm positioned within the second opposing wall outside of the trough (see Reith’s Figure 1, light guiding bodies 40 & 42, reflective surfaces 48 & 50).

For Claim 16:
The sensor assembly of claim 13, wherein the plurality of sensors comprises: 
a turbidity sensor for measuring a turbidity of the wash fluid (refer to claim 4 rejection).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brignone (US 20150265131) in view of Diebel et al. (US 3886958, “Diebel”), Proppe et al. (EP 0321769, “Proppe”), and Reith et al. (US 20120113427, “Reith”) as applied to claim 5 above, or in the alternative, further in view of Bewley, Jr (US 20120090654, “Bewley”).
Modified Brignone teaches claim 5.
Modified Brignone is also considered to teach the following:

For Claim 6:
The dishwasher appliance of claim 5, wherein the first opposing wall and the second opposing wall are transparent to permit light to pass from the first transmission arm to the second transmission arm through the trough (see Reith’s Figure 1, protuberances 18 & 20, light measurement path 54.  Refer to light trajectory passing through the walls of the protuberances 18 & 20).  One of ordinary skill in the art would expect Reith’s applied protuberances 18 & 20 to be transparent in view of Figure 1 and the depiction of light measurement path 54.  If further challenged, Examiner refers directly below.

If challenged whether Reith’s protuberances 18 & 20 are transparent, Examiner considers such configurations as well-known in the washing arts regarding turbidity sensors and refers to Bewley, who teaches a semi-transparent housing and to further tamper with the transmission properties of the material (see Bewley’s Figures 4-6, housing 252, emitter 272, receiver 274.  [0033]) (see MPEP 2143, “(A) 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Brignone, and more particularly for the protuberances of the applied turbidity sensor as taught by Reith to be transparent because 1) such practice is conventional in the washing arts regarding turbidity sensors in view of Bewley, and 2) it is well-known to tamper with the transmission properties of the material of the housing for a turbidity sensor in view of Bewley.  

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brignone (US 20150265131) in view of Diebel et al. (US 3886958, “Diebel”) and Proppe et al. (EP 0321769, “Proppe”) as applied to claim 1 above, and further in view of Botts et al. (US 20060254626, “Botts”).
Modified Brignone teaches claim 1.
Modified Brignone does not appear to teach the following of the tubular manifold of second hollow portion 12c:

For Claim 7:
The dishwasher appliance of claim 1, wherein the adapter is translucent.

Examiner however, considers it well-known in the washing arts to construct dishwasher components of translucent materials for observational/viewing purposes and refers to Botts, who teaches constructing a door of translucent material for viewing (see Botts’ [0110]).  Constructing Brignone’s tubular manifold or related sump components of translucent material would predictably allow the user to observe the interior for maintenance/inspection purposes (see MPEP 2143, “(A) Combining prior art elements according to known methods to yield predictable results”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Brignone and more particularly to construct the tubular manifold of translucent material for observational purposes as taught by Botts.  

Claims 11 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brignone (US 20150265131) in view of Diebel et al. (US 3886958, “Diebel”) and Proppe et al. (EP 0321769, “Proppe”) as applied to claims 1 & 13 above, and further in view of Gadini et al. (US 20070144564, “Gadini”).
Modified Brignone teaches claim 1.
Modified Brignone does not teach the following coupling between peripheral fitting 44 & control means 46: 

For Claim 11:
The dishwasher appliance of claim 1, wherein the adapter defines one or more resilient snap-fit mechanisms for securing at least one of the plurality of sensors.

Examiner however, considers snap-fit couplings for sensors as well-known in the washing arts and refers to Gadini (see Gadini’s Figure 25, sump 10’, component 100’.  [0003]-[0005], [0092], [0113]).  Using a snap-fit would predictably provides a removable fastening means for the various control means 46 (e.g. sensors) in the peripheral fittings 44 (see MPEP 2143, “(A) Combining prior art elements according to known methods to yield predictable results”). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Brignone and more particularly for the coupling of the control means 46 (sensors) to peripheral fitting 44 to use a snap-fit coupling because said couplings are conventional in the art in view of Gadini.  

Modified Brignone also teaches the following:

For Claim 20:
The sensor assembly of claim 13, wherein the adapter defines one or more resilient snap-fit mechanisms for securing at least one of the plurality of sensors (refer to claim 11 rejection).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brignone (US 20150265131) in view of Diebel et al. (US 3886958, “Diebel”), and Proppe et al. (EP 0321769, “Proppe”) as applied to claim 1 above, and further in view of Trbojevic et al. (US 20150276455, “Trbojevic”).
Modified Brignone teaches claim 1.
Modified Brignone does not teach the following:

For Claim 12:
The dishwasher appliance of claim 1, wherein the mounting port is defined within a sidewall of the sump.

Examiner however, considers this to be an obvious rearrangement of parts (see MPEP 2144.04, “Rearrangement of Parts”).  Examiner considers it well-known to couple/mount a measurement space to the sidewall of the sump and refers to Trbojevic (see Trbojevic’s Figures 1 & 3, pump sump 4, coupling piece 7, sensor unit 10, measurement space 11).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Brignone and more particularly to mount the tubular manifold to a sidewall of the mount because said mounting location is an obvious rearrangement of parts in view of Trbojevic.    

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brignone (US 20150265131) in view of Diebel et al. (US 3886958, “Diebel”), and Proppe et al. (EP 0321769, “Proppe”), and Reith et al. (US 20120113427, “Reith”), as applied to claim 16 above, and further in view of Botts et al. (US 20060254626, “Botts”).
Modified Brignone teaches claim 16.
Examiner applies the same rejection basis of claim 7 pertaining to Botts to claim 17:

For Claim 17:
The sensor assembly of claim 16, wherein the adapter is translucent (refer to similar claim 7 rejection regarding Botts).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Montagnana (US 20090000671) teaches a dishwasher with an integrated liquid level detector (see Figures 1-2, bell 11, pressure switch 12, sump 30).  Forst et al. (US 20130008477) teaches applying a pressure sensor to a sump pot (see Figures 1-2, sump pot 16, pressure sensor 20, air trap 21)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see 



/MARC LORENZI/Primary Examiner, Art Unit 1718